Case 1:20-cv-02468-BMC Document 52 Filed 07/13/20 Page 1 of 1 PageID #: 1286




                                                                                      Jason C. Schwartz
                                                                                      Direct: +1 202.955.8242
 July 13, 2020                                                                        Fax: +1 202.530.9522
                                                                                      JSchwartz@gibsondunn.com

 The Honorable Brian M. Cogan
 United States District Court for the
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201
 Re:    Palmer, et al. v. Amazon.com, Inc., et al., No. 1:20-cv-2468 (E.D.N.Y.)
 Dear Judge Cogan:

 In advance of the preliminary injunction scheduled for July 15, Defendants Amazon.com, Inc.
 and Amazon.com Services LLC (collectively, “Amazon”) respectfully submit the
 Supplemental Declaration of Meghan Fitzgerald. See Ex. 1. This Supplemental Declaration
 includes an e-mail sent to all associates at the JFK8 facility (“JFK8”) today and an excerpt
 from a poster displayed in the bathrooms at JFK8 today. Amazon submits that its policies
 relating to the suspension of productivity feedback during the COVID-19 pandemic and
 associates’ ability to use “time off task” (“TOT”) to wash their hands and clean their
 workstations have been clear to its associates. ECF 45, Stephens Decl. ¶¶ 11-13, 19-20.
 However, given Plaintiffs’ erroneous contentions in this case, in an abundance of caution
 Amazon reiterated this morning its policies regarding productivity feedback and TOT use
 during the COVID-19 pandemic.

 Specifically, earlier today, in both an email sent to all associates and posters displayed in the
 bathrooms at JFK8, Amazon communicated to all JFK8 associates that “[i]n response to
 COVID-19, since mid-March 2020, [Amazon] ha[s] temporarily suspended our productivity
 feedback” for associates to ensure they can “maintain a safe environment through social
 distancing, hand washing, sanitizing work stations and using the restroom.” Supp. Fitzgerald
 Decl., Ex. A. This communication further confirms that “time spent adhering to these safety
 measures will not be subject to feedback relating to TOT.” Id.

 Thank you for the Court’s consideration of these matters.

 Respectfully submitted,

 /s/ Jason C. Schwartz

 cc:    Counsel for Plaintiffs (by ECF)
